Filed 5/21/21 P. v. Stewart CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074763

 v.                                                                      (Super.Ct.No. RIF10003595)

 THURSTON STEWART IV,                                                    OPINION

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Affirmed with directions.

         Richard Power, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Daniel Rogers and Christopher P.

Beesley, Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
       Defendant and appellant, Thurston Stewart IV, filed a petition for resentencing

pursuant to Penal Code section 1170.95,1 which the court denied. Defendant contends

the court erred in denying his petition on the grounds that section 1170.95 does not apply

to those convicted of attempted murder. We affirm.

                            I. PROCEDURAL BACKGROUND

       On July 13, 2011, the People charged defendant by amended felony complaint

with murder (§ 187, subd. (a); count 1), two counts of robbery (§ 211; counts 2 & 3),

voluntary manslaughter (§ 192, subd. (a); count 4), and attempted murder (§§ 664, 187,

subd. (a); count 5). The People additionally alleged that defendant had been engaged in

the commission of an attempted robbery when he committed the count 1 offense.

(§ 190.2, subd. (a)(17)(A).)

       On July 13, 2011, pursuant to a negotiated agreement, defendant pled guilty to two

counts of robbery (§ 211; counts 2 & 3), voluntary manslaughter (§ 192, subd. (a);

count 4), and attempted murder (§§ 664, 187, subd. (a); count 5). Defendant also

admitted a principal was armed with a firearm in the commission of the count 4 offense.

(§ 12022, subd. (a)(1).) In return, the remaining count and allegation were dismissed.

On June 11, 2012, the court sentenced defendant to the agreed upon term of 16 years four

months of imprisonment.

       On January 30, 2020, defendant filed a petition for resentencing pursuant to

section 1170.95. At the hearing on defendant’s petition, the People moved to dismiss



       1   All further statutory references are to the Penal Code.


                                                2
defendant’s petition because defendant had been convicted of attempted murder and

voluntary manslaughter, not murder. The court denied the petition.2

                                     II. DISCUSSION

       Defendant contends the court erred in denying his petition on the grounds that

section 1170.95 does not apply to those convicted of attempted murder. We disagree.

       “Senate Bill 1437 [(2017-2018 Reg. Sess.)] narrowed the scope of liability for first

and second degree murder by altering the doctrines that had allowed convictions for those

offenses in the absence of malice. Effective January 1, 2019, Senate Bill 1437 made that

change by amending sections 188 and 189 to restrict the scope of first degree felony

murder and to eliminate murder liability based on the natural and probable consequences

doctrine.” (People v. Sanchez (2020) 48 Cal.App.5th 914, 917.)

       “The Legislature also added section 1170.95 to the Penal Code. That provision

creates a procedure for offenders previously convicted of felony murder or murder under

a natural and probable consequences theory to obtain the benefits of these changes

retrospectively. If the petitioner makes a prima facie showing of entitlement to relief

under section 1170.95, subdivision (a), the petitioner is entitled to receive ‘a hearing to

determine whether to vacate the murder conviction and to recall the sentence and



       2  The reporter’s transcript reflects that the trial court denied the petition. The
minute order indicates the court dismissed the petition. We shall direct the court to
correct its minute order. (See People v. Jones (2012) 54 Cal.4th 1, 89 [The minute order
“‘does not control if different from the trial court’s oral judgment and may not add to or
modify the judgment it purports to digest or summarize.’”].) The reviewing court has the
authority to correct clerical errors in the minute order. (People v. Contreras (2009)
177 Cal.App.4th 1296, 1300, fn. 3.)


                                               3
resentence the petitioner on any remaining counts in the same manner as if the petitioner

had not been previously . . . sentenced.’” (People v. Sanchez, supra, 48 Cal.App.5th at

p. 917.)

       “By its plain language, section 1170.95 . . . makes resentencing relief available

only to qualifying persons convicted of murder.” (People v. Sanchez, supra,

48 Cal.App.5th at p. 918; accord People v. Larios (2019) 42 Cal.App.5th 956, 970,

review granted Feb. 26, 2020, S259983 [“[T]he relief provided in section 1170.95 is

limited to certain murder convictions and excludes all other convictions, including a

conviction for attempted murder.”]; accord People v. Lopez (2019) 38 Cal.App.5th 1087,

1105, review granted Nov. 13, 2019, S258175 [“The plain language meaning of Senate

Bill 1437 as excluding any relief for individuals convicted of attempted murder is fully

supported by its legislative history.”]; People v. Munoz (2019) 39 Cal.App.5th 738, 753,

review granted Nov. 26, 2019, S258234 [“Senate Bill 1437 does not apply to attempted

murder convictions.”]; People v. Medrano (2019) 42 Cal.App.5th 1001, 1018, review

granted Mar. 11, 2020, S259948 [“[T]he relief provided in section 1170.95 is limited to

certain murder convictions and excludes all other convictions, including a conviction for

attempted murder.”]; People v. Dennis (2020) 47 Cal.App.5th 838, 841, review granted

July 29, 2020, S262184 [“Senate Bill 1437 . . . reaches the crime of murder but has no

application to attempted murder.”]; accord People v. Love (2020) 55 Cal.App.5th 273,

286, review granted Dec. 16, 2020, S265445 [“In our view, Senate Bill 1437’s legislative

history pretty clearly establishes that its amendments apply to the crime of murder and to

that crime alone.”]; People v. Alaybue (2020) 51 Cal.App.5th 207, 223 [“Senate Bill 1437


                                              4
does not apply to attempted murder.”]; accord People v. Harris (2021) 60 Cal.App.5th

557, 566, review granted Apr. 21, 2021, S267529 [“[R]elief under section 1170.95 is not

available to those convicted of attempted murder.”].) We agree with the previous panels

of this court in People v. Sanchez, supra, 48 Cal.App.5th 914 and People v. Harris that

the plain language of section 1170.95 limits relief to those convicted of murder; no

reference to attempted murder appears in section 1170.95. Thus, the court properly

denied defendant’s section 1170.95 petition because defendant had been convicted of

attempted murder, not murder.

       Three courts have held that Senate Bill No. 1437 does apply to those convicted of

attempted murder but only on direct appeal from the judgment: “[W]e conclude Senate

Bill 1437 precludes any imposition of vicarious liability under the natural and probable

consequences doctrine if the charged offense requires malice aforethought. Because

malice cannot be imputed to a defendant who aids and abets a target offense without the

intent to kill, the natural and probable consequences doctrine is no longer a viable theory

of accomplice liability for attempted murder.” (People v. Medrano, supra,

42 Cal.App.5th at p. 1013; accord People v. Larios, supra, 42 Cal.App.5th at p. 968

[“Senate Bill 1437’s abrogation of the natural and probable consequences doctrine as

stated in section 188, subdivision (a)(3) necessarily applies to attempted murder.”];

accord People v. Sanchez (2020) 46 Cal.App.5th 637, 644, review granted June 10, 2020,

S261768 [“[W]e conclude Senate Bill No. 1437 abrogates the natural and probable

consequences doctrine in attempted murder prosecutions.”].) However, “the section

1170.95 petitioning procedure does not apply to defendants for their convictions of


                                              5
attempted murder . . . .” (Medrano, at p. 1008; accord Larios, at p. 961 [“[S]ection

1170.95 provides no relief for the crime of attempted murder.”]; accord People v.

Sanchez, supra, 46 Cal.App.5th at p. 644 [The conclusion that “Senate Bill No. 1437

abrogates the natural and probable consequences doctrine in attempted murder

prosecutions . . . applies retroactively on direct appeal.”]) Thus, even if we assumed that

Senate Bill No. 1437 applied to convictions for attempted murder, the petitioning and

resentencing procedures of section 1170.95 do not. Therefore, because defendant’s

appeal is from the denial of a section 1170.95 petition and not from the judgment, he is

not entitled to any relief. The court properly denied his section 1170.95 petition.

                                    III. DISPOSITION

       The judgment is affirmed. The trial court is directed to modify its February 14,

2020, minute order to reflect that it denied, rather than dismissed, defendant’s petition for

resentencing.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                McKINSTER
                                                                                 Acting P. J.
We concur:



FIELDS
                           J.



MENETREZ
                           J.


                                               6